DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered. 


Response to Amendment
The Amendment filed on 10/12/2022 has been entered.
 Claims 1, 12 and 15 are amended. Claims 1-4, 7-15, 17-18 and 20 are pending in the application. Claims 5, 16 and 19 are canceled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Winter (US Pub 2009/0318081).

Regarding claim 1, Davis teaches, A multi-interface telecommunication device comprising: 
a plurality of communication interfaces comprising: a telephone network interface, configured to connect the multi- interface telecommunication device to a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to connect the multi- interface telecommunication device to a personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
a user communication interface, configured to connect the multi- interface telecommunication device to a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two-way audio signal in headset)); paragraph 52); and 
configured to process, according to a mixing instruction received from the personal computing device, a plurality of audio signals associated with a phone call (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13)
Davis does not teach expressly,
wherein the programmable mixer is programmed to determine, when the plurality of audio signals are received at the plurality of communication interfaces, whether to pass or to block the plurality of audio signals at the plurality of communication interfaces, by being programmed to:
transmit, as part of the phone call, an outgoing user audio signal of the plurality of audio signals to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface, 
transmit, via the telephone network interface and as part of the [[same]] phone call, a first outgoing audio signal of the plurality of audio signals, the first outgoing audio signal comprising an incoming user audio signal received via the user communication interface. and 
exclude from the telephone network interface, during the phone call, the first incoming audio signal received via the personal computing interface.
However, Winter teaches,
wherein the programmable mixer is programmed to determine, when the plurality of audio signals are received at the plurality of communication interfaces, whether to pass or to block the plurality of audio signals at the plurality of communication interfaces (Winter; when incoming call is received the user may navigate the menu to answer the incoming call or reject the incoming call; paragraph 44, further, Audio signals provided by the VoIP Softphone application 28 are sent via the USB interface 14 to the USB Bluetooth module 4 and then wirelessly sent to Bluetooth headset 2; paragraph 29), by being programmed to:
transmit, as part of the phone call, an outgoing user audio signal of the plurality of audio signals to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface (Winter; Audio signals provided by the VoIP Softphone application 28 are sent via the USB interface 14 to the USB Bluetooth module 4 and then wirelessly sent to Bluetooth headset 2 (incoming call transfer to the headset); paragraph 29),
transmit, via the telephone network interface and as part of the phone call, a first outgoing audio signal of the plurality of audio signals, the first outgoing audio signal comprising an incoming user audio signal received via the user communication interface (Winter; If an IP telephone call request is received from the USB Bluetooth module 4, a control signal is sent via the USB interface 14. The headset interface application 22 communicates this via the API 26 to the VoIP Softphone application 28, which in turn initiates the call via the Internet connection on the computer 8; paragraph 28) and 
exclude from the telephone network interface, during the phone call, the first incoming audio signal received via the personal computing interface (Winter; when incoming call is received the user may navigate the menu to answer the incoming call or reject the incoming call (user may reject the incoming call equating as block call to sending it to the headset); paragraph 44).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Winter technique of telephone call management using computer interface to transfer call to headset to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to provided with a rich variety of functionality of telephone with processing power and data access is used to the user's advantage as the telephone's capabilities and functionality are greatly expanded using headset.

Regarding claim 2, Davis and Winter teaches all of the claim 1. Winter further teaches,
wherein the programmable mixer, in response to the incoming caller audio signal received from the telephone network interface, is configured to receive the first incoming audio signal from the personal computer interface and to transmit the first incoming audio signal to the telephone network interface as a second outgoing audio signal (Winter; Audio signals provided by the VoIP Softphone application 28 are sent via the USB interface 14 to the USB Bluetooth module 4 and then wirelessly sent to Bluetooth headset 2 (incoming call transfer to the headset); paragraph 29; 

Regarding claim 3, Davis and Winter teaches all of the claim 2. Davis further teaches,
wherein the first incoming audio signal comprises a prerecorded message, stored on the personal computing device (Davis; the incoming content may be stored in memory 230 or in other memory accessible to computer 275 and system 200 store or transfer the content of memory to other equipment; paragraph 61, further, incoming message stored in memory internal to the host computer; paragraph 105).

Regarding claim 4, Davis and Winter teaches all of the claim 3. Davis further teaches,
wherein the programmable mixer, after a completed playback of the prerecorded message (Davis; incoming message recorded at 506 and can be played at 507; paragraph 105), is programmed to,
Further Winter teaches,
receive an incoming user audio signal from the user communication interface and to transmit the incoming user audio signal to the telephone network interface as an outgoing audio signal (Winter; Audio signals provided by the VoIP Softphone application 28 are sent via the USB interface 14 to the USB Bluetooth module 4 and then wirelessly sent to Bluetooth headset 2 (incoming call transfer to the headset); paragraph 29)

Regarding claim 6, Davis and Winter teaches all of the claim 1. Davis further teaches, wherein the programmable mixer processing the plurality of audio signals (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), during a phone call using the telephone network interface, is programmed to: 
block output on the telephone network interface (Davis; incoming call information on display 280 or monitor coupled to computer 275; paragraph 62, further, at least one computer connected to telephone line 260 (when telephone line connected to computer, incoming call information display on the computer display therefore it’s blocking to display on telephone); paragraph 51), and 
transmit, via the personal computer interface, an incoming user audio signal received via the user communication interface (Davis; upon detecting the incoming call, and without having answered the incoming call, processor 220 decodes the caller identification information and displays the decoded information on display 280 or a monitor coupled to computer 275).

Regarding claim 10, Davis and Winter teaches all of the claim 1. Davis further teaches, wherein the personal computer interface comprises at least one selected from a group consisting of: 
a universal serial bus (USB) interface (Davis; computer interface includes a Universal Serial Bus (“USB”) connector and USB controller; paragraph 48), 
a local area network (LAN) interface, and 
a wireless local area network (WLAN) interface.  

Regarding claim 11, Davis and Winter teaches all of the claim 1. Davis further teaches, wherein the user communication interface comprises at least one selected from a group consisting of: 
a headset interface (Davis; system 200 includes transducer included headset device with microphone and audio speaker; paragraph 52), 
a Bluetooth interface, 
a desk phone interface, and 
a digital enhanced cordless telecommunications (DECT) interface


Claim 12 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination the combination of Davis and Winter teaches a user interface executing on the personal computing device and configured to provide the mixing instruction (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13)


Regarding claim 14, Davis and Winter teaches all of the claim 12. Davis further teaches,
an interface to at least one selected from a group consisting of an audio source and an audio sink on the personal computing device, controlled based on a programming of the programmable mixer (Davis; incoming message can be performed using various resources and playing message directly from system 200 memory and using transducer, further host denotes playing the message using the host computer; paragraph 105).

Regarding claim 15, Davis teaches, A method for operating a multi-interface telecommunication device, the method comprising: 
obtaining mixing instructions from a personal computing device (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13); 
programming a programmable mixer according to the mixing instructions (Davis; communication with system includes such functions as entering programming, establishing configuration and input and output data as informed incoming calls initially stored in memory, also stored data and rendered later by accessible to another telecommunication device; paragraph 128); and 
processing a plurality of audio signals by the programmable mixer according to the mixing instructions (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), 
wherein the plurality of audio signals is associated with a plurality of communication interfaces, the plurality of communication interfaces (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13) comprising: 
a telephone network interface, configured to connect the multi- interface telecommunication device to a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to connect the multi- interface telecommunication device to a personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
user communication interface, configured to connect the multi- interface telecommunication device to a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two-way audio signal in headset)); paragraph 52)
Davis does not teach expressly,
wherein the processing of the plurality of audio signals comprises, during a phone call: 
receiving an incoming caller audio signal from the telephone network interface of the phone call, 
in response to receiving the incoming caller audio signal and as part of the [[same]] phone call, receiving a first incoming audio signal from the personal computer interface and transmitting an outgoing user audio signal of the plurality of audio signals to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface, 
transmitting, as part of the phone call, a first incoming audio signal to the telephone network interface as a first outgoing audio signal, and 
excluding the first incoming audio signal from the telephone network interface during the phone call
However, Winter teaches,
wherein the processing of the plurality of audio signals comprises, during a phone call (Winter; If an IP telephone call is received, the VoIP Softphone application 28 informs the headset interface application 22; paragraph 28): 
receiving an incoming caller audio signal from the telephone network interface of the phone call (Winter; If an IP telephone call is received, the VoIP Softphone application 28 informs the headset interface application 22 (VoIP call received via VoIP Softphone application 28 and transfer to the headset); paragraph 28), 
in response to receiving the incoming caller audio signal and as part of the phone call, receiving a first incoming audio signal from the personal computer interface and transmitting an outgoing user audio signal of the plurality of audio signals to the two-way audio device via the user communication interface, the outgoing user audio signal comprising an incoming caller audio signal received via the telephone network interface and a first incoming audio signal received via the personal computer interface (Winter; Audio signals provided by the VoIP Softphone application 28 are sent via the USB interface 14 to the USB Bluetooth module 4 and then wirelessly sent to Bluetooth headset 2 (incoming call transfer to the headset); paragraph 29), 
transmitting, as part of the phone call, a first incoming audio signal to the telephone network interface as a first outgoing audio signal (Winter; If an IP telephone call request is received from the USB Bluetooth module 4, a control signal is sent via the USB interface 14. The headset interface application 22 communicates this via the API 26 to the VoIP Softphone application 28, which in turn initiates the call via the Internet connection on the computer 8; paragraph 28), and 
excluding the first incoming audio signal from the telephone network interface during the phone call (Winter; when incoming call is received the user may navigate the menu to answer the incoming call or reject the incoming call (user may reject the incoming call equating as block call to sending it to the headset); paragraph 44)
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Winter technique of telephone call management using computer interface to transfer call to headset to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to provided with a rich variety of functionality of telephone with processing power and data access is used to the user's advantage as the telephone's capabilities and functionality are greatly expanded using headset.

Claims 17-18 and 20: they are device claims that corresponding to method claims 3-4 and 6. Therefore, they are rejected for the same reason as claims 3-4 and 6 above.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Winter (US Pub 2009/0318081) as applied to claim 1 above, and further in view of Clark et al. (US Pub 2007/0004473) hereinafter Clark.

Regarding claim 7, Davis and Winter teaches all of the claim 1. Davis and Winter do not teach expressly,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol
However, Clark teaches,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol (Clark; with USB headset system as an HID generating the USB incoming message for transmission to headset USB controller, further, the headset base USB controller may transmit data contained in the link established message to the host computer, e.g., as an HID input report on the telephony report ID via the host USB controller; paragraphs 33 and 38).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Clark technique of using HID protocol to generate incoming call message to headset USB to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to headset of Davis and Winter. It would have been motivated to make such combination to efficiently process communication instruction quickly from the computing device when using HID.


Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Winter (US Pub 2009/0318081) as applied to claim 1 above, and further in view of Rogers et al. (US Pat 8,199,899) hereinafter Rogers.

Regarding claim 8, Davis and Winter teaches all of the claim 1. Davis and Winter do not teach expressly,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP)
However, Rogers teaches,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP) (Roger; the configuration of the call management computer 101 with DSP processors 208; col 5 line 34-37).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use DSP processor to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to headset of Davis and Winter. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.

Regarding claim 9, Davis and Winter teaches all of the claim 1. Davis and Winter do not teach expressly,
wherein the telephone network interface comprises a public switched telephone network interface
However, Rogers teaches,
wherein the telephone network interface comprises a public switched telephone network interface (Roger; The PSTN allows access to/from the call management system 101 via voice communication device 118, fax device 119, data 120; col 4 line 20-22).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use PSTN to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to headset of Davis and Winter. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.

Regarding claim 13, Davis and Winter teaches all of the claim 1. Davis and Winter do not teach expressly,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system.
However, Rogers teaches,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system (Rogers; call transfers from receptionists when call is active, select single click on individual speed dial button or group speed dial button (using a mouse to perform a transfer call using a sing click; col 26 line 62-col 15 line 4).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use single click on speed dial button to transfer call to modify managing telephone call via computer, and telephone call management using computer interface to transfer call to headset of Davis and Winter. It would have been motivated to make such combination to enable call management computers to provide high accuracy and quickly perform the telephonic feature in telecommunication system.




Response to Arguments
Examiner after analyzing claim amendment, respectfully withdraw invocation of 112 (f) and rejection of 112(b).

In the remarks, pages 3, applicant argued that the combination of Davis and Cadiz does not disclose the combination of the programmable mixer features as the "transmit-transmit-exclude" claim features as amended claim 1 and 12. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Weinstein et al. (US 2013/0094460 A1) teaches music player connect with mobile audio device and when incoming call coming to alerted to user on headphones where user function phone operation using button to answer/disconnect ([0047]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143